 SCHNURMACHER NURSING HOME 253Schnurmacher Nursing Home and 1199 National Health and Human Service Employees Union, SEIU, AFLŒCIO. Case 34ŒCAŒ8486 November 30, 1998 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME Pursuant to a charge filed on August 7, 1998,1 the Act-ing General Counsel of the National Labor Relations Board issued a complaint on September 11, 1998, alleg-ing that the Respondent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union™s request to bargain following the Union™s certifi-cation in Case 34ŒRCŒ1509.  (Official notice is taken of the ﬁrecordﬂ in the representation proceeding as defined in the Board™s Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)2  The Respondent filed an answer, with affirmative defenses, admitting in part and denying in part the allegations in the complaint. On October 21, 1998, the Acting General Counsel filed a Motion for Summary Judgment and Memorandum in Support.  On October 23, 1998, the Board issued an order transferring the proceeding to the Board and a No-tice to Show Cause why the motion should not be granted.  The Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment In its answer the Respondent denies that it has refused to bargain,3 but attacks the validity of the certification on the basis of its objections to the Board™s unit determina-tions in the representation proceeding.                                                                                                                      1 Although the Respondent™s answer to the complaint denies that the charge was filed on August 7, 1998, and served on the Respondent on August 12, 1998, a copy of the charge and letter notifying the Respon-dent of the charge is attached to the Motion for Summary Judgment, and the Respondent has not challenged the authenticity of those docu-ments in its response to the Notice to Show Cause. 2 In its response to the Notice to Show Cause, the Respondent con-tends that the motion must be denied because the General Counsel failed to serve it with a copy of the documents in the representation case that the General Counsel transmitted to the Board.  We find no merit in this contention.  The documents in question were served on the Respondent in connection with the proceedings in Case 34ŒRCŒ1509.  Further, the General Counsel compiled an index of these documents and attached it as an appendix to his Motion for Summary Judgment, which was served on the Respondent.  (Although the index is errone-ously styled as ﬁRecord of Proceedings in Case No. 34ŒRCŒ1431,ﬂ it is clear from the General Counsel™s motion and from the list of docu-ments that the correct case number is Case 34ŒRCŒ1509.  The Respon-dent has not alleged that it was prejudiced by the General Counsel™s use of the index in lieu of service of the documents themselves. 3 The Respondent™s answer asserts that it lacks sufficient information to respond to the allegation that the Union requested bargaining and denies that it has refused to bargain.  Neither assertion warrants a hear-ing because both the General Counsel and the Respondent submitted copies of the correspondence between the parties which evidences the request and refusal. All representation issues raised by the Respondent were or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previously unavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexamine the decision made in the representation proceeding.4   We therefore find that the Respondent has not raised any representation issue that is properly litigable in this unfair labor practice proceeding.  See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).  The Re-spondent™s reliance on the adverse decisions of the Third, Fourth, Sixth, and Seventh Circuits in charge nurse cases fails to consider that the Board™s position has been up-held by the Eighth, Ninth, and District of Columbia Cir-cuits.  Lynwood Health Care Center. v. NLRB, 148 F.3d 1042 (8th Cir. 1998), enfg. 323 NLRB No. 200 (July 3, 1997) (not reported in Board volumes); Grandview Health Care Center v. NLRB, 129 F.3d 1269 (D.C. Cir. 1997), enfg. 322 NLRB No. 54 (Oct. 15, 1996) (not re-ported in Board volumes); and Providence Alaska Medi-cal Center v. NLRB, 121 F.3d 548 (9th Cir. 1997), enfg. 321 NLRB No. 100 (July 10, 1996) (not reported in Board volumes).  The decision of the Third Circuit in Passavant Retirement & Health Center v. NLRB, 149 F.3d 243 (3d Cir. 1998), denying enf. 323 NLRB 598 (1997), which is relied on by the Respondent, is factually distinguishable.  The Third Circuit specifically held that it was not creating a per se rule as to the supervisory status of licensed practical nurses.  The nurses there had disciplinary authority to send aides home for flagrant misconduct and had authority to resolve minor problems over matters covered by the aides™ collective-bargaining agreement.  In the instant case, the Acting Regional Di-rector found that the charge nurses™ purported discipli-nary authority is reportorial only or involves, at most, low level counseling, and that there is no evidence of authority to suspend employees or adjust their griev-ances. Accordingly, we grant the Motion for Summary Judg-ment. On the entire record, the Board makes the following  4 In response to the Notice to Show Cause, the Respondent asserts that there are special circumstances which warrant another hearing on the status of 15 charge nurses who the Respondent contends are super-visors and therefore, should not have been permitted to vote.  The Re-spondent further requests that this hearing ﬁencompass all issues which pertain to the appropriateness of the unit certifications issued by the Board.ﬂ  The Board previously denied the Respondent™s request for review of the Regional Director™s decision finding the charge nurses to be employees and thereafter denied the Respondent™s request for recon-sideration and reopening of the record.  The Respondent acknowledges that it is requesting ﬁthe Board to examine new evidence postdating the representation hearing.ﬂ  Such evidence is neither newly discovered nor does it amount to a special circumstance warranting a reopening of the record.  Indeck Energy Services, 318 NLRB 321 fn. 5 (1995). 327 NLRB No. 56  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 254FINDINGS OF FACT 
I. JURISDICTION 
At all material times, the Respondent, a New York 
corporation with an office an
d place of business in White 
Plains, New York, has been engaged in the operation of a 
skilled nursing facility providing health care services to 
the general public.  
During the 12-month period ending July 31, 1998, the 
Respondent, in conducting its operations, derived gross 
revenues in excess of $100,000 and purchased and re-

ceived at its facility goods va
lued in excess of $50,000 
directly from points outside the State of New York. 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 

(7) of the Act, and a health care institution within the 

meaning of Section 2(14) of 
the Act, and that the Union 
is a labor organization within the meaning of Section 
2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A.  The Certification 
Following the elections held January 8, 1998, the Un-
ion was certified on June 23, 1998, as the exclusive col-
lective-bargaining representative of the employees in the 
following appropriate units: 
 Unit A
:  All full-time and regular part-time professional em-
ployees, including registered nurses, charge nurses 
(RN), social workers, occupational therapists, occupa-

tional therapist assistants, physical therapists, physical 
therapist assistants, speech therapists, geriatric nurse 
practitioner, rehabilitation therapists, recreation thera-
pists, and recreational assistants; but excluding licensed 
practical nurses, charge nurses (LPN), medical records 
coordinators, clinic coordinators, information systems 
clerks, the administrative assistant to the social services 
department, the administrative assistant to the adminis-
trator, the administrative assistant to the director of 
nursing, receptionists, unit clerks, the nursing staffing 
coordinator, the materials management coordinator, 
certified nurses assistants, orderlies, dietary employees, 
housekeeping employees, maintenance mechanic, 
painter/handyman, the payroll clerk, administrator, as-
sistant administrator, controller, director of nursing, as-
sociate director of nursing, nurse managers, physician 
assistants, director of building services, assistant direc-

tor of building services, maintenance department head, 
medical director, associate medical director, human re-
sources manager, director of social services, director of 
food service, director of re
creation, director of rehabili-
tation services, director of volunteer services, the con-

troller, and guards, and other supervisors as defined in 
the Act. 
 Unit B
:  All full-time and regular part-time licensed practical 
nurses, charge nurses (LPN), medical records coordina-
tors, clinic coordinators, information systems clerks, 
the administrative assistant to the social services de-
partment, receptionists, unit clerks, the nursing staffing 
coordinator, the materials management coordinator, the 
maintenance mechanic, and the painter/handyman; but 
excluding registered nurses, charge nurses (RN), social 
workers, occupational therap
ists, occupational therapist 
assistants, physical therapists, physical therapist assis-
tants, speech therapists, geriatric nurse practitioner, re-
habilitation therapists, recrea
tion therapists, recreation 
assistants, the administrative assistant to the administra-
tor, the administrative assistant to the director of nurs-
ing, certified nurses assistants, orderlies, dietary em-
ployees, housekeeping employees, payroll clerk, ad-
ministrator, assistant administrator, controller, director 
of nursing, associate director of nursing, nurse manag-
ers, physician assistants, director of building services, 

assistant director of building services, maintenance de-
partment head, medical director, associate medical di-
rector, human resources manager, director of social 
services, director of food service, director of recreation, 
director of rehabilitation serv
ices, director of volunteer 
services, the controller, and guards, other professional 
employees and other supervisors as defined in the Act. 
 The Union continues to be the exclusive representative un-
der Section 9(a) of the Act. 
B.  Refusal to Bargain 
By letter dated June 30, 1998, the Union requested the 
Respondent to bargain, and, 
since about July 27, 1998, the Respondent has, by letter, failed and refused.  We 
find that this failure and refusal constitutes an unlawful 
refusal to bargain in violation of Section 8(a)(5) and (1) 
of the Act. 
CONCLUSION OF LAW 
By failing and refusing since on and after July 27, 
1998, to bargain with the Union as the exclusive collec-

tive-bargaining representative of employees in the ap-
propriate units, the Respondent has engaged in unfair 
labor practices affecting commerce within the meaning 
of Section 8(a)(5) and (1) and Section 2(6) and (7) of the 
Act. REMEDY 
Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act, we shall order it to cease and 
desist, to bargain on request with the Union, and, if an 

understanding is reached, to embody the understanding 
in a signed agreement.  
To ensure that the employees are accorded the services 
of their selected bargaining agent for the period provided 
by the law, we shall construe the initial period of the cer-
 SCHNURMACHER NURSING HOME 255tification as beginning the date the Respondent begins to 
bargain in good faith with the Union.  
Mar-Jac Poultry 
Co., 136 NLRB 785 (1962); 
Lamar Hotel, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 
denied 379 U.S. 817 (1964); 
Burnett Construction Co
., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th 
Cir. 1965). 
ORDER The National Labor Relations Board orders that the 
Respondent, Schnur
macher Nursing Home, White Plains, 
New York, its officers, agents, successors, and assigns, 
shall 
1.  Cease and desist from 
(a)  Refusing to bargain with 1199 National Health and 
Human Service Employees Union SEIU, AFLŒCIO, as 
the exclusive bargaining repr
esentative of the employees 
in the bargaining units. 
(b)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  On request, bargain with the Union as the exclu-
sive representative of the employees in the following 

appropriate units on terms and conditions of employ-
ment, and if an understanding is reached, embody the 
understanding in a signed agreement: 
 Unit A
:  All full-time and regular part-time professional em-
ployees, including registered nurses, charge nurses 
(RN), social workers, occupational therapists, occupa-

tional therapist assistants, physical therapists, physical 
therapist assistants, speech therapists, geriatric nurse 
practitioner, rehabilitation therapists, recreation thera-
pists, and recreational assistants; but excluding licensed 
practical nurses, charge nurses (LPN), medical records 
coordinators, clinic coordinators, information systems 
clerks, the administrative assistant to the social services 
department, the administrative assistant to the adminis-
trator, the administrative assistant to the director of 
nursing, receptionists, unit clerks, the nursing staffing 
coordinator, the materials management coordinator, 
certified nurses assistants, orderlies, dietary employees, 
housekeeping employees, maintenance mechanic, 
painter/handyman, the payroll clerk, administrator, as-
sistant administrator, controller, director of nursing, as-
sociate director of nursing, nurse managers, physician 
assistants, director of building services, assistant direc-

tor of building services, maintenance department head, 
medical director, associate medical director, human re-
sources manager, director of social services, director of 
food service, director of re
creation, director of rehabili-
tation services, director of volunteer services, the con-
troller, and guards, and other supervisors as defined in 
the Act. 
 Unit B
:  All full-time and regular part-time licensed practical 

nurses, charge nurses (LPN), medical records coordina-
tors, clinic coordinators, information systems clerks, 
the administrative assistant to the social services de-
partment, receptionists, unit clerks, the nursing staffing 
coordinator, the materials management coordinator, the 
maintenance mechanic, and the painter/handyman; but 
excluding registered nurses, charge nurses (RN), social 
workers, occupational therap
ists, occupational therapist 
assistants, physical therapists, physical therapist assis-
tants, speech therapists, geriatric nurse practitioner, re-
habilitation therapists, recrea
tion therapists, recreation 
assistants, the administrative assistant to the administra-
tor, the administrative assistant to the director of nurs-
ing, certified nurses assistants, orderlies, dietary em-
ployees, housekeeping employees, payroll clerk, ad-
ministrator, assistant administrator, controller, director 
of nursing, associate director of nursing, nurse manag-
ers, physician assistants, director of building services, 

assistant director of building services, maintenance de-
partment head, medical director, associate medical di-
rector, human resources manager, director of social 
services, director of food service, director of recreation, 
director of rehabilitation serv
ices, director of volunteer 
services, the controller, and guards, other professional 
employees and other supervisors as defined in the Act. 
 (b)  Within 14 days after se
rvice by the Region, post at 
its facility in White Plains, New York, copies of the at-
tached notice marked ﬁAppendix.ﬂ
5  Copies of the notice, 
on forms provided by the Regional Director for Region 
34 after being signed by the Respondent™s authorized 
representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
are customarily posted.  Reasonable steps shall be taken 

by the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since July 27, 

1998. 
                                                          
 5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in 
the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 256(c)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER BRAME, dissenting. 
I dissented from the denial of the Employer™s request 
for review of the Regional 
Director™s Decision and Di-
rection of Election in which he found that the charge 

nurses were not supervisors and from the denial of the 
Employer™s request for reconsideration of that denial.  
For the reasons set out in my dissent in 
Troy Hills Nurs-
ing Home,
 326 NLRB No. 159 (Sept. 30, 1998), I dissent 
here.  The issues presented, are significant and warrant 
careful consideration by the Bo
ard.  Accordingly, and in 
light of the close scrutiny given 
by the courts of appeal to 

the Board™s decisions in this area, simply granting sum-
mary judgment is not an adequate substitute for the 
Board™s full and careful ex
amination of the record 
through a grant of review in the underlying representa-
tion proceeding. 
Accordingly, I dissent from the granting of the General 
Counsel™s Motion for Summary Judgment in this certifi-
cation-testing proceeding and the findings that the Em-
ployer violated Section 8(a)(5) and (1) of the Act. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice
.  WE WILL NOT refuse to bargain with 1199 National 
Health and Human Services Employees Union, SEIU, 
AFLŒCIO, as the exclusive representative of the employ-
ees in the bargaining units. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union and put 
in writing and sign any agreement reached on terms and 
conditions of employment for our employees in the fol-
lowing bargaining units: 
 Unit A: 
 All full-time and regular part-time professional em-
ployees, including registered nurses, charge nurses 
(RN), social workers, occupational therapists, occupa-

tional therapist assistants, physical therapists, physical 
therapist assistants, speech therapists, geriatric nurse 
practitioner, rehabilitation therapists, recreation thera-
pists, and recreational assistants; but excluding licensed 
practical nurses, charge nurses (LPN), medical records 
coordinators, clinic coordi
nators, information systems 
clerks, the administrative assistant to the social services 
department, the administrative assistant to the adminis-
trator, the administrative assistant to the director of 

nursing, receptionists, unit clerks, the nursing staffing 
coordinator, the materials management coordinator, 
certified nurses assistants, orderlies, dietary employees, 
housekeeping employees, maintenance mechanic, 
painter/handyman, the payroll clerk, administrator, as-
sistant administrator, controller, director of nursing, as-
sociate director of nursing, nurse managers, physician 
assistants, director of building services, assistant direc-
tor of building services, maintenance department head, 
medical director, associate medical director, human re-
sources manager, director of social services, director of 
food service, director of re
creation, director of rehabili-
tation services, director of volunteer services, the con-

troller, and guards, other professional employees and 
other supervisors as defined in the Act.  
 Unit B: 
 All full-time and regular part-time licensed practical 
nurses, charge nurses (LPN), medical records coordina-
tors, clinic coordinators, information systems clerks, 
the administrative assistant to the social services de-
partment, receptionists, unit clerks, the nursing staffing 
coordinator, the materials management coordinator, the 
maintenance mechanic, and the painter/handyman; but 
excluding registered nurses, charge nurses (RN), social 
workers, occupational therap
ists, occupational therapist 
assistants, physical therapists, physical therapist assis-
tants, speech therapists, geriatric nurse practitioner, re-
habilitation therapists, recrea
tion therapists, recreation 
assistants, the administrative assistant to the administra-
tor, the administrative assistant to the director of nurs-
ing, certified nurses assistants, orderlies, dietary em-
ployees, housekeeping employees, payroll clerk, ad-
ministrator, assistant administrator, controller, director 
of nursing, associate director of nursing, nurse manag-
ers, physician assistants, director of building services, 

assistant director of building services, maintenance de-
partment head, medical director, associate medical di-
rector, human resources manager, director of social 
services, director of food service, director of recreation, 
director of rehabilitation serv
ices, director of volunteer 
services, the controller, and guards, other professional 
employees and other supervisors as defined in the Act. 
 SCHNURMACHER NURSING HOME 
 